Citation Nr: 1204550	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-29 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1944 to March 1946 and from May 1956 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  

This matter was previously before the Board in April 2010 and was remanded for further development.  It has now returned to the Board for further appellate consideration. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The newly reopened issue of entitlement to service connection for peptic ulcer disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 2000 rating decision denied the Veteran's claim to reopen a claim for service connection for peptic ulcer disease.

2.  Evidence received since the November 2000 rating decision, when considered in conjunction with the record as a whole, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for peptic ulcer disease. 


CONCLUSION OF LAW

Evidence received since the November 2000 RO decision that denied a claim to reopen a claim for service connection for peptic ulcer disease, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence to the Veteran in October 2007, VA informed him of what evidence was required to substantiate a claim for service connection, of his and VA's respective duties for obtaining evidence, and of the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  The notice did not inform the Veteran of the reason for the prior denial of his claim, or that new and material evidence was required to reopen a previously denied final claim.  The Board finds that the Veteran has not been prejudiced by a lack of Kent notice, as the Board in the decision below reopens the Veteran's claim.  See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Moreover, the Board finds that the Veteran has not been prejudiced by this VCAA notice defect because he had actual knowledge of the requirement elements because they were noted in the statement of the case, and the reasons for the prior denial was noted in the March 2008 rating decision.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service personnel records and service treatment records (STRs) from his first active service tour (May 1944 - March 1946), VA and private medical records, and the statements of the Veteran and a "buddy" in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain prior to reopening the claim.  Records from the Veteran's 1956 service are not needed prior to the Board's decision to reopen.

Legal criteria 
New and material evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.


Evidence of record at time of last final denial

Historically, the Veteran's claim for entitlement to service connection for a peptic ulcer was denied by a rating decision dated in November 1982.  No appeal was taken within one year of notice of that determination.  As such, it became final.  38 U.S.C.A. § 7105.  The Veteran filed a claim to reopen his claim for service connection for peptic ulcer disease, in September 2000, which was denied in a November 2000 rating decision because there was no new and material evidence received.  An appeal was initiated, but not completed, with regard to that determination.  As such, it became final.  38 U.S.C.A. § 7105.  In a claim received in August 2007, the Veteran requested that his claim for entitlement to service connection for ulcers be reopened.  

The evidence of record at the time of the previous final denial, in November 2000, included the appellant's service treatment records (STRs) from his first period of service, and VA medical records (to include two VA examination reports).  A VA Form 07-3101, dated in October 1983 reflects that the National Personnel Records Center (NPRC) had no medical records for the Veteran due to a fire.  

The Veteran's STRs from 1942 through 1946 are negative for any complaints of, or treatment for, ulcers.  An August 1945 record reflects a diagnosis of chronic tonsillitis.  A December 1945 record reflects that the Veteran had acute catarrhal fever.  A January 1946 record reflects that the Veteran had a tonsillectomy and was treated for 13 days.  The Veteran's report of physical examination for discharge purposes, dated in March 1946, reflects a normal abdomen.  No ulcers were noted.  

The Veteran's 1956 DD -214 reflects that he served at Fort Bliss Texas in 1956, and that his only duty in 1956 was from May to October 1956.  It further reflects that he was discharged pursuant to Section II, AR 135-173, SPN 636.  It is not a "physical disability discharge.  (See AR 635-5, C7, Change number 7, Personnel Separations, Separations Documents, Appendix I, dated October 1966). 

A VA Form 21-526 (Veteran's Application for Compensation or Pension) dated and received in September 1982 reflects that the Veteran reported that he was treated for ulcers in the fall of 1956 at the hospital at Fort Bliss, Texas. 

An October 1982 VA examination report reflects that the Veteran reported that he had had an ulcer ever since World War II.  He further reported that he "takes antacids and Banthine from time to time ".  He reported that he "has never been hospitalized for the ulcer."  It was noted that he was mainly bothered by heartburn and indigestion.  The report reflects that the "abdominal examination is within normal limits with no enlarged viscera and no tender areas."

An undated VA examination report, received by VA in August 1983, reflects that the Veteran reported that he had had problems with a peptic ulcer for "a number of years."  He reported that he was taking milk and crackers to control it.  He reported that he had never been hospitalized due to a bleeding ulcer.  It was noted that the Veteran was not taking any particular medication for his ulcer.  The report reflects that the "abdominal examination is within normal limits with no enlarged viscera and no tender areas."

A September 1997 VA medical record reflects that it was reported as medical history that the Veteran had a "bleeding ulcer years ago" for which he was "on pills".  VA records dated in 1998, 1999, and 2000 reflect a history of a bleeding ulcer. 

Evidence of record since the last final denial

The evidence added to the record subsequent to the last final denial, in November 2000, includes correspondence from H.R., M.D., dated in September 2007.  The correspondence reflects that the Veteran "has a history of ulcers and has successfully been treated with Prilosec for five years."  

In an October 2007 statement, the Veteran reported that he spent "approximately twenty-one (21) days in William Beaumont Hospital at Fort Bliss, Texas undergoing treatment for duodenal ulcers."  He also listed several providers who treated him post service.  

In an April 2008 statement, a former military comrade, S.L., wrote that he had visited the Veteran on several occasions while the Veteran was being treated for ulcers at the William Beaumont Hospital in approximately August or September 1956.  He further stated that the Veteran was hospitalized for approximately 20 days at that time. 

In his substantive appeal, dated in September 2008, the Veteran averred that he spent 21 days at the William Beaumont Hospital while on active duty.

Old and new evidence of record considered as a whole

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that the evidence added to the record since the last final denial, when considered in conjunction with the record as a whole, does raise a reasonable possibility of substantiating the claim, and as such, is new and material to reopen the claim.  The Veteran's claim was previously denied because of a lack of evidence of ulcers in service.  The Veteran had previously reported hospitalization for treatment of ulcers in 1956, in service, in his June 1982 application for VA benefits.  Subsequent to the November 2000 denial, the Veteran and a former military comrade lay statement indicated that he was hospitalized in service for 21 days for ulcers.  

The Veteran is competent to report he experienced hospitalization in service.  His former military comrade is also competent to report having visited the Veteran while hospitalized.  The credibility of such assertions is to be presumed.  Although the Veteran's statement is cumulative of assertions previously considered of record, the corroborating former military comrade's statement raises an additional duty to assist in the development of the record.  As such, it raises a reasonable possibility of substantiating the claim.  Hence, it is new and material evidence to reopen the claim.


ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for peptic ulcer disease, the claim is reopened, and the appeal is allowed to this extent.


REMAND

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for peptic ulcer disease may be granted on the merits, de novo.  The Board finds that VA has a further duty to assist the Veteran in attempting to obtain records.

In an April 2010 remand, the Board directed that an additional attempt be made to obtain records relating to the Veteran's claimed August or September 1956 hospitalization at Fort Bliss, Texas.  (The Board acknowledges that 1982 and 1983 VA examination reports reflect that the Veteran denied ever having been hospitalized for his ulcers.  However, as noted above, in statements dated in 2007 and 2008, the Veteran averred that he was hospitalized for approximately 21 days in service due to his ulcers.  The claims file also includes a statement from S.L., in which he stated that he visited the Veteran while the Veteran was hospitalized for ulcers in approximately August or September 1956.)  

The clams file includes a request for records, and a December 2010 response from NPRC which reflects that the Veteran's complete organization of assignment was required to conduct a search of medical records, US Army Office of the Surgeon General (SGO) records, sick call records, and/or morning reports.  The claims file reflects that in May 2011, the AMC mailed the Veteran an NA Form 13055, requesting the month and year of hospitalization and his complete organization of assignment.  The claims file further reflects that the Veteran failed to complete and return the form.  Regardless of the Veteran's lack of completion of an NA Form 13055, the Board finds that VA already had the pertinent information in the claims file.  The claims file reflects that the Veteran was assigned to 2nd Light Battery A, 2nd Battalion, Officer Student School Brigade, 391st AAA (anti-aircraft artillery) and Guided Missile School, Fort Bliss, Texas from May 26 1956 to October 11, 1956.  According to the Veteran's allegation, he was hospitalized for 21 days; thus, a portion of his alleged hospitalization must have occurred in June, July, August, or September 1956.  A September 1983 VA Form 07-3101 reflects that the Veteran reported that he was treated in the fall of 1956.  According to the "buddy statement" of record, the hospitalization was in approximately August or September 1956.  VA should make another attempt to obtain any morning reports, hospital records, or SGOs pertinent to the Veteran using the Veteran's unit of assignment as noted above.

Further, in a March 2011 request to the Medical Center at Fort Bliss Army Installation, the Veteran's Social Security number was provided as his service number.  This was inaccurate.  Therefore, the Board remains uncertain as to the accuracy of the "No records" response received six days later.  

The Board notes that in its remand it previously requested that a search of sick reports be performed.  The Board acknowledges that sick reports are on file at NPRC for Army personnel from 1913-1953; therefore, there would not be any sick reports for the Veteran if he was sick in 1956, as he claims.  Thus, a further search for sick reports is not warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received ulcer treatment, and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified, to include a Dr. C.T., Dr. B.H., Dr. R.A., Dr. D., and Dr. H.R. as noted in his October 2007 statement).  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records.  

2.  Contact the appropriate agency or agencies and attempt to obtain any morning reports for the Veteran while he was assigned to the 2nd Light Battery A, 2nd Battalion, Officer Student School Brigade, 391st AAA (anti-aircraft artillery) and Guided Missile School, Fort Bliss, Texas for August and September 1956.

If no records are available, a formal finding of unavailability should be prepared and associated with the claims file.  The Veteran should be notified in this regard.

3.  Contact NPRC or the appropriate agency, and the Medical Center at Fort Bliss Army Installation, and request a search of hospital records and SGO records for William Beaumont Hospital hospitalizations for August and September 1956 for all information pertinent to the Veteran, utilizing his correct service number as indicated on his DD Form 214 for his period of service from May to October 1956.

If no records are available, a formal finding of unavailability should be prepared and associated with the claims file.  The Veteran should be notified in this regard.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


